Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(d)(1): Variable Universal Life Insurance Policy SECURITY LIFE OF DENVER INSURANCE COMPANY A STOCK COMPANY INSURED: [JOHN DOE] POLICY DATE: [June 20, 2008] POLICY NUMBER: [67000001] WE AGREE TO PAY the Death Proceeds to the beneficiary on the death of the Insured while your policy is in force, subject to your policy provisions. WE ALSO AGREE to provide the other rights and benefits of your policy, subject to its provisions. PLEASE READ YOUR POLICY CAREFULLY RIGHT TO EXAMINE PERIOD: You have the right to examine and return your policy. You may return it by mail or other delivery to the agent/registered representative who sold it to you or to the ING Customer Service Center within 10 days after you receive it. It will then be void from the beginning. Once you have returned your policy during the Right to Examine Period, we will refund all premiums paid. If your policy is a replacement policy (as defined by state law where your policy is delivered), you have the right to examine and return your policy within 30 days after you receive it. We will refund all premiums paid. Your policy is signed for Security Life of Denver Insurance Company by: /s/ Donald W. Britton /s/ Joy M. Benner onald W. Britton Joy M. Benner President Secretary In your policy, you and your refer to the owner of this policy; we, us and our refer to Security Life of Denver Insurance Company. Your policy is a FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY. Your policy provides Death Proceeds and other values that are variable when based on the investment experience of the Subaccounts of the Separate Account. The duration of coverage may be affected and these values may increase or decrease based on investment experience of the Subaccounts of the Separate Account chosen by you. We do not guarantee these values as a fixed dollar amount. The Death Proceeds are payable on the Insured's death. Flexible premiums are payable by you until Attained Age 121. Your policy is nonparticipating and is not eligible for dividends. There is no maturity date. SECURITY LIFE OF DENVER INSURANCE COMPANY [ING Customer Service Center [Home Office P.O. Box 5065 Denver, Colorado] Minot, ND 58702-5065 Toll Free Number: 1-877-253-5050] [XX State Insurance Department] [x-xxx-xxx-xxxx] ICC08 2518(VUL)-06/08 V0002518IC01 TABLE OF CONTENTS SCHEDULE 4 SEGMENT BENEFIT PROFILE ADDITIONAL BENEFITS AND RIDERS GUARANTEED MAXIMUM POLICY CHARGES GUARANTEED MAXIMUM MONTHLY RIDER CHARGES POLICY FEATURES AND BENEFITS DEATH BENEFIT FACTORS POLICY TABLE OF GUARANTEED RATES  [SEGMENT #1] ADJUSTABLE TERM INSURANCE RIDER TABLE OF GUARANTEED RATES, IF APPLICABLE ADJUSTABLE TERM INSURANCE RIDER TABLE OF TARGET DEATH BENEFITS, IF APPLICABLE ADDITIONAL INSURED RIDER TABLE OF GUARANTEED RATES, IF APPLICABLE TERMS TO UNDERSTAND 5 INSURANCE COVERAGE PROVISIONS 6 POLICY DATES AND PERIODS 6 DEATH BENEFIT PROVISIONS 7 CHANGES IN INSURANCE COVERAGE 9 PAYMENT OF DEATH PROCEEDS 10 CONTINUATION OF COVERAGE 11 PREMIUM PROVISIONS 11 PREMIUMS 11 PREMIUM LIMITATION 12 NET PREMIUM 12 PREMIUM ALLOCATION 13 FAILURE TO PAY PREMIUM 13 SEPARATE ACCOUNT PROVISIONS 13 SEPARATE ACCOUNT 13 SUBACCOUNTS 13 CHANGES WITHIN THE SEPARATE ACCOUNT 14 GENERAL ACCOUNT PROVISIONS 14 GENERAL ACCOUNT 14 GUARANTEED INTEREST DIVISION 14 LOAN DIVISION 14 TRANSFER PROVISIONS 15 ACCOUNT VALUE PROVISIONS 15 ACCOUNT VALUE 15 VALUES ON THE INVESTMENT DATE 15 VALUE OF THE SUBACCOUNTS 16 VALUE OF THE GUARANTEED INTEREST DIVISION 17 VALUE OF THE LOAN DIVISION 17 DEDUCTIONS 17 MONTHLY DEDUCTION 17 ADJUSTMENT TO POLICY COST FACTORS 18 2518(VUL)-06/08 2 V00025180002 POLICY LOAN PROVISIONS 19 LOANS 19 LOAN INTEREST 19 LOAN REPAYMENTS 19 PARTIAL WITHDRAWAL PROVISIONS 20 PARTIAL WITHDRAWALS 20 PARTIAL WITHDRAWAL EFFECT ON DEATH BENEFIT 20 SURRENDER PROVISIONS 21 POLICY SURRENDERS 21 SURRENDER VALUE ENHANCEMENT 21 BASIS OF COMPUTATION 21 GRACE PERIOD, TERMINATION AND REINSTATEMENT PROVISIONS 21 GRACE PERIOD AND LAPSE 21 TERMINATION 22 REINSTATEMENT 22 GENERAL POLICY PROVISIONS 23 YOUR POLICY 23 NOTICE AND PROCEDURES 23 AGES 24 INSURED 24 OWNERS 24 BENEFICIARIES 24 CHANGE RIGHT 25 ASSIGNMENT 25 INCONTESTABILITY 25 MISSTATEMENT OF AGE OR GENDER 25 CHANGE IN TOBACCO USE 25 SUICIDE EXCLUSION 26 DEFERRAL OF PAYMENT 26 PERIODIC REPORTS 26 ILLUSTRATION OF BENEFITS AND VALUES 26 ING CUSTOMER SERVICE CENTER 27 SETTLEMENT OPTIONS PROVISIONS 27 SETTLEMENT OPTION TABLES 30 We place a copy of your application and any amendments, endorsements and riders at the end of your policy provisions and these documents are part of your policy. 2518(VUL)-06/08 3 V00025180003 (Print for FUW version) SCHEDULE POLICY NUMBER [67000001] POLICY DATE [June 20, 2008] INSURED [JOHN DOE] AGE/GENDER [35 MALE] RISK CLASS [STANDARD NO TOBACCO] [RATING FACTOR] [1.0] [FLAT EXTRA AMOUNT (PER MONTH PER $1,000)] [$0 for 0 policy years] INITIAL STATED DEATH BENEFIT [$100,000] [TARGET DEATH BENEFIT] [$250,000*] MINIMUM DEATH BENEFIT AMOUNT $100,000 DEATH BENEFIT OPTION [1] MONTHLY PROCESSING DATE [20th] SCHEDULED PREMIUM [$2,000 annual] DEFINITION OF LIFE INSURANCE TEST [GUIDELINE PREMIUM TEST] Coverage will expire prior to Attained Age 121 if your policys Net Account Value is insufficient to continue coverage. Any changes to your policy will affect the coverage, including but not limited to partial withdrawals, loans, the investment experience of the Subaccounts of the Separate Account, and changes to the interest rate credited to amounts allocated to the Guaranteed Interest Division and current monthly charges, including the cost of insurance rates. If your policy is in force at Attained Age 121, it will continue as stated in the Continuation of Coverage section of your policy. [*This amount is the Target Death Benefit on the Policy Date. This death benefit may change at the beginning of each policy year. For details, see your Adjustable Term Insurance Rider Table of Target Death Benefits Schedule and your Adjustable Term Insurance Rider.] 2518(VUL)-06/08 VFUW25180004 4 (Print for GI version) SCHEDULE POLICY NUMBER [67000001] POLICY DATE [June 20, 2008] INSURED [JOHN DOE] AGE/GENDER [35 MALE] RISK CLASS [STANDARD NO TOBACCO] [RATING FACTOR] [1.0] [FLAT EXTRA AMOUNT (PER MONTH PER $1,000)] [$0 for 0 policy years] INITIAL STATED DEATH BENEFIT [$100,000] [TARGET DEATH BENEFIT] [$250,000*] MINIMUM DEATH BENEFIT AMOUNT $50,000 DEATH BENEFIT OPTION [1] MONTHLY PROCESSING DATE [20th] SCHEDULED PREMIUM [$2,000 annual] DEFINITION OF LIFE INSURANCE TEST [GUIDELINE PREMIUM TEST] Coverage will expire prior to Attained Age 121 if your policys Net Account Value is insufficient to continue coverage. Any changes to your policy will affect the coverage, including but not limited to partial withdrawals, loans, the investment experience of the Subaccounts of the Separate Account, and changes to the interest rate credited to amounts allocated to the Guaranteed Interest Division and current monthly charges, including the cost of insurance rates. If your policy is in force at Attained Age 121, it will continue as stated in the Continuation of Coverage section of your policy. [*This amount is the Target Death Benefit on the Policy Date. This death benefit may change at the beginning of each policy year. For details, see your Adjustable Term Insurance Rider Table of Target Death Benefits Schedule and your Adjustable Term Insurance Rider.] 2518(VUL)-06/08 VGI025180004 4 SCHEDULE (CONTINUED) SEGMENT BENEFIT PROFILE The Stated Death Benefit shown on Schedule page 4 is the initial Segment, or Segment #1. You may add additional Segments to your policy. We will show each new Segment separately in a new Schedule. For details, see the Death Benefit Provisions section. Description Segment Stated Segment Effective Annual Segment Death Benefit Date Target Premium Amount Segment #1 [$100,000] [June 20, 2008] [$3,393.00] 2518(VUL)-06/08 V0002518004A 4A SCHEDULE (CONTINUED) ADDITIONAL BENEFITS AND RIDERS (For charges, if any, see the Rider Charges section. For details on each rider, see your rider and your policy prospectus.) ACCELERATED BENEFIT RIDER (if available in the state in which your policy is delivered) OVERLOAN LAPSE PROTECTION RIDER (available for Guideline Premium Test policies only) [ADJUSTABLE TERM INSURANCE RIDER Rider Death Benefit] [$150,000] [WAIVER OF SPECIFIED PREMIUM RIDER Monthly Specified Premium [$x.xx] The Waiver of Specified Premium Rider rating is x.xx times standard] [WAIVER OF COST OF INSURANCE RIDER The Waiver of Cost of Insurance Rider rating is x.xx times standard] [GUARANTEED DEATH BENEFIT RIDER Guarantee Period Expiration Date [mm/dd/yyyy] Guarantee Period Annual Premium] [$x.xx] [GUARANTEED MINIMUM ACCUMULATION BENEFIT RIDER] Unless otherwise stated above, the risk class, rating factor and/or flat extra amount, if any, is the same as Segment #1. The information provided above is for each rider on the Policy Date. Some rider death benefits may change at the beginning of each policy year. For details, see your rider and applicable Schedules, if any. 2518(VUL)-06/08 V0002518004B 4B SCHEDULE (CONTINUED) ADDITIONAL BENEFITS AND RIDERS (CONTINUED) ADDITIONAL INSURED RIDERS Name, Age, Risk Class Rating Factor, Additional Insured Effective Date Gender Flat Extra Amount Rider Death (Per Month Per Benefit $1,000) [Jane Doe 25, [Standard No [1.0] [$50,000] [June 20, 2008] Female] Tobacco] [$xx.xx] 2518(VUL)-06/08 V0002518004BB 4BB (Print for FUW version) SCHEDULE (CONTINUED) GUARANTEED MAXIMUM POLICY CHARGES a. Premium Expense Charge Segment Up to and In Excess of Year including the the Segment Segment Target Target Premium Premium 1 15% 8% 2-5 15% 4% 6-10 7% 4% 11+ 4% 4% b. Guaranteed Maximum Monthly Charges 1. Cost of Insurance Charge See the Policy Table of Guaranteed Rates Schedule 2. Policy Charge $13.00 3. Administrative Charge per $1,000 of Segment years 1-5 [$0.09675] Stated Death Benefit Segment years 6+ [$0.09000] 4. Mortality and Expense Risk Charge Policy years 1-10 0.037500% (0.45% annually) (This charge is multiplied by the Policy years 11+ 0.004167% (0.05% annually) amount invested in the Subaccounts of the Separate Account) c. Guaranteed Maximum Transaction Charges 1. Partial Withdrawal Service Fee $10.00 (per partial withdrawal) 2. Excess Policy Illustration Fee $25.00 (for each illustration after the first in a policy year) 2518(VUL)-06/08 VFUW2518004C 4C (Print for GI version) SCHEDULE (CONTINUED) GUARANTEED MAXIMUM POLICY CHARGES a. Premium Expense Charge Segment Up to and In Excess of Year including the the Segment Segment Target Target Premium Premium 1 15% 8% 2-5 15% 4% 6-10 7% 4% 11+ 4% 4% b. Guaranteed Maximum Monthly Charges 1. Cost of Insurance Charge See the Policy Table of Guaranteed Rates Schedule 2. Policy Charge $19.00 3. Administrative Charge per $1,000 of Segment years 1-5 [$0.06450] Stated Death Benefit Segment years 6+ [$0.01000] 4. Mortality and Expense Risk Charge Policy years 1-10 0.037500% (0.45% annually) (This charge is multiplied by the Policy years 11+ 0.004167% (0.05% annually) amount invested in the Subaccounts of the Separate Account) c. Guaranteed Maximum Transaction Charges 1. Partial Withdrawal Service Fee $10.00 (per partial withdrawal) 2. Excess Policy Illustration Fee $25.00 (for each illustration after the first in a policy year) 2518(VUL)-06/08 VGI02518004C 4C SCHEDULE (CONTINUED) GUARANTEED MAXIMUM MONTHLY RIDER CHARGES ACCELERATED BENEFIT RIDER $0 OVERLOAN LAPSE PROTECTION RIDER $0 [ADJUSTABLE TERM INSURANCE RIDER Table of Guaranteed Rates [See the Adjustable Term Insurance Rider Table of Guaranteed Rates Schedule] Administrative Charge per $1,000 of Target Death [Rider years 1-5 $0.03225 Benefit minus Stated Death Benefit] Rider years 6+ $0.00500] [WAIVER OF SPECIFIED PREMIUM RIDER] [Monthly factor multiplied by the monthly specified premium, adjusted if a rated risk class; for details, see your rider] [WAIVER OF COST OF INSURANCE RIDER] [Monthly factor multiplied by the current Monthly Deduction excluding the cost of this rider, adjusted if a rated risk class; for details, see your rider] [GUARANTEED DEATH BENEFIT RIDER (Per $1,000 of rider coverage)] [$x.xxx] [GUARANTEED MINIMUM ACCUMULATION BENEFIT [Minimum Accumulation Value multiplied by the RIDER] percentage in your rider schedule; for details, see your rider] [ADDITIONAL INSURED RIDERS] [See the Additional Insured Rider Table of Guaranteed Rates Schedule(s)] 2518(VUL)-06/08 V0002518004D 4D SCHEDULE (CONTINUED) POLICY FEATURES AND BENEFITS a. Policy Loans 1. Guaranteed Maximum Interest Rate Policy years 1-5 3.75% Charged on Loans Policy years 6+ 3.15% 2. Guaranteed Minimum Interest Rate 3.00% per year Credited to Loan Division 3. Maximum Loan Amount 90% of the Net Account Value 4. Minimum Loan Amount $100.00 b. Partial Withdrawals 1. Minimum Partial Withdrawal Amount $100.00 2. Maximum Partial Withdrawal Amount Amount that will leave $500.00 as the Net Account Value 3. Limit on Partial Withdrawals Twelve (12) in a policy year c. Guaranteed Minimum Interest Rate 3% per year (credited to amounts allocated to the Guaranteed Interest Division) d. Guaranteed Minimum Surrender Value Policy year 1 5.00% Enhancement Percentage Policy year 2 2.50% Policy years 3+ 0.00% 2518(VUL)-06/08 V0002518004E 4E (Print for Guideline Premium version) SCHEDULE (CONTINUED) DEFINITION OF LIFE INSURANCE GUIDELINE PREMIUM TEST DEATH BENEFIT FACTORS Your policys Base Death Benefit at any time will be at least equal to the Account Value plus the surrender value enhancement, if any, multiplied by the appropriate Death Benefit Factor from the following table. Attained Death Attained Death Age Benefit Age Benefit Factor Factor 0-40 2.50 41 2.43 71 1.13 42 2.36 72 1.11 43 2.29 73 1.09 44 2.22 74 1.07 45 2.15 75 1.05 46 2.09 76 1.05 47 2.03 77 1.05 48 1.97 78 1.05 49 1.91 79 1.05 50 1.85 80 1.05 51 1.78 81 1.05 52 1.71 82 1.05 53 1.64 83 1.05 54 1.57 84 1.05 55 1.50 85 1.05 56 1.46 86 1.05 57 1.42 87 1.05 58 1.38 88 1.05 59 1.34 89 1.05 60 1.30 90 1.05 61 1.28 91 1.04 62 1.26 92 1.03 63 1.24 93 1.02 64 1.22 94 1.01 65 1.20 95 1.00 66 1.19 96 1.00 67 1.18 97 1.00 68 1.17 98 1.00 69 1.16 99 1.00 70 1.15 100 and older 1.00 2518(VUL)-06/08 VGL02518004F 4F (Print for CVAT version) SCHEDULE (CONTINUED) DEFINITION OF LIFE INSURANCE CASH VALUE ACCUMULATION TEST DEATH BENEFIT FACTORS (Rates based on Insureds gender) Your policy's Base Death Benefit at any time will not be less than: a. The Account Value plus the surrender value enhancement, if any; b. Multiplied by the appropriate Death Benefit Factor from the following table; c. Multiplied by the sum of one plus the greater of: 1. The rate or rates guaranteed under your policy, including any interest rate guarantee applicable for any duration, or 2. 4%; d. Divided by 1.04. Attained Death Benefit Attained Death Benefit Attained Death Benefit Age Factor Age Factor Age Factor 0 [15.69127] 34 [4.91279] 68 [1.70106] 1 [15.30151] 35 [4.74523] 69 [1.66042] 2 [14.82937] 36 [4.58301] 70 [1.62122] 3 [14.33474] 37 [4.42656] 71 [1.58357] 4 [13.83219] 38 [4.27548] 72 [1.54745] 5 [13.33537] 39 [4.13005] 73 [1.51325] 6 [12.85508] 40 [3.98998] 74 [1.48075] 7 [12.39231] 41 [3.85507] 75 [1.44974] 8 [11.94499] 42 [3.72538] 76 [1.42018] 9 [11.51271] 43 [3.60085] 77 [1.39196] 10 [11.09618] 44 [3.48135] 78 [1.36516] 11 [10.69372] 45 [3.36692] 79 [1.33986] 12 [10.30883] 46 [3.25734] 80 [1.31613] 13 [9.94224] 47 [3.15218] 81 [1.29388] 14 [9.59259] 48 [3.05123] 82 [1.27315] 15 [9.26025] 49 [2.95354] 83 [1.25370] 16 [8.94822] 50 [2.85909] 84 [1.23541] 17 [8.65389] 51 [2.76797] 85 [1.21825] 18 [8.37565] 52 [2.68024] 86 [1.20228] 19 [8.10854] 53 [2.59614] 87 [1.18750] 20 [7.85020] 54 [2.51555] 88 [1.17388] 21 [7.59923] 55 [2.43858] 89 [1.16135] 22 [7.35445] 56 [2.36522] 90 [1.14983] 23 [7.11672] 57 [2.29523] 91 [1.13917] 24 [6.88545] 58 [2.22841] 92 [1.12892] 25 [6.66090] 59 [2.16410] 93 [1.11886] 26 [6.44289] 60 [2.10226] 94 [1.10875] 27 [6.23225] 61 [2.04300] 95 [1.09826] 28 [6.02864] 62 [1.98647] 96 [1.08684] 29 [5.83032] 63 [1.93280] 97 [1.07328] 30 [5.63669] 64 [1.88188] 98 [1.05612] 31 [5.44805] 65 [1.83349] 99 [1.03299] 32 [5.26437] 66 [1.78742] 100+ [1.000] 33 [5.08584] 67 [1.74337] 2518(VUL)-06/08 VCVM2518004F 4F SCHEDULE (CONTINUED) POLICY TABLE OF GUARANTEED RATES  [SEGMENT #1] Guaranteed Maximum Cost of Insurance Rates Per $1,000 of Net Amount at Risk for your policy Attained Monthly Cost of Attained Monthly Cost of Attained Monthly Cost of Age Insurance Rate Age Insurance Rate Age Insurance Rate 0 0.08083 41 0.14917 82 7.21167 1 0.04667 42 0.16333 83 7.95917 2 0.03250 43 0.17917 84 8.78583 3 0.02250 44 0.19917 85 9.71417 4 0.01750 45 0.22083 86 10.74250 5 0.01750 46 0.24167 87 11.86250 6 0.01833 47 0.26417 88 13.06083 7 0.01833 48 0.27750 89 14.32333 8 0.01833 49 0.29333 90 15.63833 9 0.01917 50 0.31333 91 16.87000 10 0.01917 51 0.33833 92 18.15250 11 0.02250 52 0.37250 93 19.50333 12 0.02750 53 0.41083 94 20.92833 13 0.03250 54 0.45833 95 22.43083 14 0.03917 55 0.51417 96 23.80333 15 0.05083 56 0.57333 97 25.26500 16 0.06167 57 0.63667 98 26.82333 17 0.07250 58 0.68917 99 28.48750 18 0.07833 59 0.74917 100 30.26583 19 0.08167 60 0.82167 101 31.67333 20 0.08333 61 0.91167 102 33.17167 21 0.08333 62 1.02083 103 34.76667 22 0.08500 63 1.14250 104 36.46333 23 0.08583 64 1.27000 105 38.26750 24 0.08750 65 1.40417 106 40.18500 25 0.08917 66 1.53917 107 42.22417 26 0.09333 67 1.67417 108 44.39083 27 0.09750 68 1.82083 109 46.69250 28 0.09750 69 1.97000 110 49.13667 29 0.09583 70 2.14750 111 51.73250 30 0.09500 71 2.34583 112 54.48667 31 0.09417 72 2.61000 113 57.41167 32 0.09417 73 2.88500 114 60.51500 33 0.09583 74 3.17333 115 63.80833 34 0.09833 75 3.49250 116 67.30083 35 0.10083 76 3.84000 117 71.00583 36 0.10667 77 4.24333 118 74.93583 37 0.11167 78 4.71333 119 79.10167 38 0.12000 79 5.25500 120 83.33333 39 0.12833 80 5.84500 40 0.13750 81 6.51583 The rates shown above are for a non-rated risk class. If your policy has a rating factor or a flat extra amount, we will adjust the maximum cost of insurance rates using the rating factor or flat extra amount shown in your Schedule. If your policy has a rating factor, we will determine the maximum cost of insurance rates by multiplying the rates shown above by the rating factor shown in your Schedule. If your policy has a flat extra amount, we will determine the maximum cost of insurance by adding the rates per $1,000 shown above to the flat extra amount shown in your Schedule. We base the rates shown above on the 2001 Commissioners Standard Ordinary, [Male], Smoker Composite, Ultimate Mortality Table, age nearest birthday. 2518(VUL)-06/08 VM002518004G 4G SCHEDULE (CONTINUED) ADJUSTABLE TERM INSURANCE RIDER TABLE OF GUARANTEED RATES Guaranteed Maximum Cost of Insurance Rates Per $1,000 of death benefit from your Adjustable Term Insurance Rider Attained Monthly Cost of Attained Monthly Cost of Attained Monthly Cost of Age Insurance Rate Age Insurance Rate Age Insurance Rate 0 0.10083 41 0.18667 82 9.01500 1 0.05833 42 0.20417 83 9.94917 2 0.04083 43 0.22417 84 10.98250 3 0.02833 44 0.24917 85 12.14250 4 0.02167 45 0.27583 86 13.42833 5 0.02167 46 0.30250 87 14.82833 6 0.02333 47 0.33000 88 16.32583 7 0.02333 48 0.34667 89 17.90417 8 0.02333 49 0.36667 90 19.54833 9 0.02417 50 0.39167 91 21.08750 10 0.02417 51 0.42333 92 22.69083 11 0.02833 52 0.46583 93 24.37917 12 0.03417 53 0.51333 94 26.16083 13 0.04083 54 0.57333 95 28.03833 14 0.04917 55 0.64250 96 29.75417 15 0.06333 56 0.71667 97 31.58167 16 0.07750 57 0.79583 98 33.52917 17 0.09083 58 0.86167 99 35.60917 18 0.09833 59 0.93667 100 37.83250 19 0.10250 60 1.02750 101 39.59167 20 0.10417 61 1.14000 102 41.46500 21 0.10417 62 1.27583 103 43.45833 22 0.10667 63 1.42833 104 45.57917 23 0.10750 64 1.58750 105 47.83417 24 0.10917 65 1.75500 106 50.23167 25 0.11167 66 1.92417 107 52.78000 26 0.11667 67 2.09250 108 55.48833 27 0.12167 68 2.27583 109 58.36583 28 0.12167 69 2.46250 110 61.42083 29 0.12000 70 2.68417 111 64.66583 30 0.11917 71 2.93250 112 68.10833 31 0.11750 72 3.26250 113 71.76500 32 0.11750 73 3.60667 114 75.64417 33 0.12000 74 3.96667 115 79.76083 34 0.12333 75 4.36583 116 83.33333 35 0.12583 76 4.80000 117 83.33333 36 0.13333 77 5.30417 118 83.33333 37 0.14000 78 5.89167 119 83.33333 38 0.15000 79 6.56917 120 83.33333 39 0.16083 80 7.30667 40 0.17167 81 8.14500 The rates shown above are for a non-rated risk class. If your policy has a rating factor or a flat extra amount, we will adjust the maximum cost of insurance rates using the rating factor or flat extra amount shown in your Schedule. If your policy has a rating factor, we will determine the maximum cost of insurance rates by multiplying the rates shown above by the rating factor shown in your Schedule. If your policy has a flat extra amount, we will determine the maximum cost of insurance by adding the rates per $1,000 shown above to the flat extra amount shown in your Schedule. We base the rates shown above on the 2001 Commissioners Standard Ordinary, [Male], Smoker Composite, Ultimate Mortality Table, age nearest birthday. 2518(VUL)-06/08 VMATR2518004G 4G SCHEDULE (CONTINUED) ADJUSTABLE TERM INSURANCE RIDER TABLE OF TARGET DEATH BENEFITS Policy Target Death Policy Target Death Policy Target Death Year Benefit Year Benefit Year Benefit 1 250,000.00 42 250,000.00 83 250,000.00 2 250,000.00 43 250,000.00 84 250,000.00 3 250,000.00 44 250,000.00 85 250,000.00 4 250,000.00 45 250,000.00 86 250,000.00 5 250,000.00 46 250,000.00 87 0 6 250,000.00 47 250,000.00 88 0 7 250,000.00 48 250,000.00 89 0 8 250,000.00 49 250,000.00 90 0 9 250,000.00 50 250,000.00 91 0 10 250,000.00 51 250,000.00 92 0 11 250,000.00 52 250,000.00 93 0 12 250,000.00 53 250,000.00 94 0 13 250,000.00 54 250,000.00 95 0 14 250,000.00 55 250,000.00 96 0 15 250,000.00 56 250,000.00 97 0 16 250,000.00 57 250,000.00 98 0 17 250,000.00 58 250,000.00 99 0 18 250,000.00 59 250,000.00 100 0 19 250,000.00 60 250,000.00 101 0 20 250,000.00 61 250,000.00 102 0 21 250,000.00 62 250,000.00 103 0 22 250,000.00 63 250,000.00 104 0 23 250,000.00 64 250,000.00 105 0 24 250,000.00 65 250,000.00 106 0 25 250,000.00 66 250,000.00 107 0 26 250,000.00 67 250,000.00 108 0 27 250,000.00 68 250,000.00 109 0 28 250,000.00 69 250,000.00 110 0 29 250,000.00 70 250,000.00 111 0 30 250,000.00 71 250,000.00 112 0 31 250,000.00 72 250,000.00 113 0 32 250,000.00 73 250,000.00 114 0 33 250,000.00 74 250,000.00 115 0 34 250,000.00 75 250,000.00 116 0 35 250,000.00 76 250,000.00 117 0 36 250,000.00 77 250,000.00 118 0 37 250,000.00 78 250,000.00 119 0 38 250,000.00 79 250,000.00 120 0 39 250,000.00 80 250,000.00 121 0 40 250,000.00 81 250,000.00 41 250,000.00 82 250,000.00 For details, see your Adjustable Term Insurance Rider. 2518(VUL)-06/08 V0002518ATR01 SCHEDULE (CONTINUED) ADDITIONAL INSURED RIDER TABLE OF GUARANTEED RATES Guaranteed Maximum Cost of Insurance Rates Per $1000 of death benefit from your Additional Insured Rider Attained Monthly Cost of Attained Monthly Cost of Attained Monthly Cost of Age of Insurance Rate Age of Insurance Rate Age of Insurance Rate Additional Additional Additional Insured Insured Insured 0 0.04000 30 0.05333 60 0.61666 1 0.02916 31 0.05666 61 0.66916 2 0.02166 32 0.06000 62 0.72666 3 0.01666 33 0.06333 63 0.78583 4 0.01583 34 0.06833 64 0.85000 5 0.01500 35 0.07416 65 0.92083 6 0.01500 36 0.07916 66 0.99916 7 0.01750 37 0.08583 67 1.08500 8 0.01750 38 0.08916 68 1.18083 9 0.01750 39 0.09416 69 1.28583 10 0.01833 40 0.10000 70 1.40166 11 0.01916 41 0.10583 71 1.53500 12 0.02250 42 0.11250 72 1.68416 13 0.02500 43 0.12083 73 1.84583 14 0.02750 44 0.13083 74 2.02333 15 0.02916 45 0.14250 75 2.22000 16 0.03250 46 0.15583 76 2.43583 17 0.03416 47 0.17250 77 2.67333 18 0.03500 48 0.19083 78 2.93583 19 0.03750 49 0.21083 79 3.21916 20 0.03750 50 0.23416 80 3.53583 21 0.03833 51 0.26000 81 3.96583 22 0.04000 52 0.28916 82 4.45083 23 0.04000 53 0.32083 83 4.93416 24 0.04166 54 0.35416 84 5.46833 25 0.04166 55 0.39000 85 6.07000 26 0.04416 56 0.43166 86 6.61583 27 0.04750 57 0.47500 87 7.43750 28 0.04833 58 0.52166 88 8.29583 29 0.05166 59 0.56833 89 9.21083 The rates shown above are for a non-rated risk class. If your policy has a rating factor or a flat extra amount, we will adjust the maximum cost of insurance rates using the rating factor or flat extra amount shown in the Additional Benefits and Riders section of your Schedule. If your policy has a rating factor, we will determine the maximum cost of insurance rates by multiplying the rates shown above by the rating factor shown in the Additional Benefits and Riders section of your Schedule. If your policy has a flat extra amount, we will determine the maximum cost of insurance by adding the rates per $1,000 shown above to the flat extra amount shown in the Additional Benefits and Riders section of your Schedule. For policies issued at ages 16 and greater, we base the rates shown above on the 2001 Commissioners Standard Ordinary, [Female, Nonsmoker], Ultimate Mortality Table, age nearest birthday. For policies issued at ages 0-15, we base the rates for ages 0-15 on the 2001 Commissioners Standard Ordinary, [Female], Smoker Composite, Ultimate Mortality Table, age nearest birthday; and the rates for ages 16 and above on the 2001 Commissioners Standard Ordinary [Female, Nonsmoker], Ultimate Mortality Table, age nearest birthday. 2518(VUL)-06/08 VFNS2518AIR4G 4G TERMS TO UNDERSTAND This section identifies some of the important terms that we have used throughout your policy and that have special meaning. It is a reference to where we have defined and more fully discussed these terms. Account Value and Net Account Value: For details, see the Account Value section on page 15 Accumulation Unit and Accumulation Unit Value: For details, see the Accumulation Unit and Accumulation Unit Value section on page 16 Age, Attained Age and Segment Age: For details, see the Ages section on page 24 Base Death Benefit, Minimum Death Benefit, Stated Death Benefit, Target Death Benefit and Total Death Benefit: For details, see the Death Benefit Provisions section on page 7 Death Proceeds: For details, see the Payment of Death Proceeds section on page 10 General Account: For details, see the General Account section on page 14 Grace Period: For details, see the Grace Period section on page 21 Guaranteed Interest Division: For details, see the Guaranteed Interest Division section on page 14 ING Customer Service Center: For details, see the ING Customer Service Center section on page 27 Loan Amount: For details, see the Loans section on page 19 Loan Division: For details, see the Loan Division section on page 14 Monthly Deduction: For details, see the Monthly Deduction section on page 17 Monthly Processing Date: For details, see the Monthly Processing Date section on page 6 Net Premium, Scheduled Premium, Segment Premium and Target Premium: For details, see the Premium Provisions section on page 11 Policy Date: For details, see the Policy Date section on page 6 Right to Examine Period: For details, see the Policy Dates and Periods section on page 7 Segment: For details, see the Segment section on page 7 Separate Account: For details, see the Separate Accounts section on page 13 Subaccounts: For details, see the Subaccounts section on page 13 Surrender Value and Net Surrender Value: For details, see the Policy Surrenders section on page 21 2518(VUL)-06/08 V00025180005 5 INSURANCE COVERAGE PROVISIONS POLICY DATES AND PERIODS Policy Date We show the Policy Date in your Schedule. It is the date from which we measure policy years, policy months and policy anniversaries, and it determines the Monthly Processing Date. A policy anniversary occurs each year on the same month and day as the Policy Date. If the Policy Date is not a Valuation Date, the policy anniversary will be the next Valuation Date. The Policy Date is the effective date for all coverage provided under the initial Segment, or Segment #1. No coverage may take effect under your policy unless we receive the amount of premium required for coverage to begin under your policy, and there has been no change in the insurability of the person proposed for insurance from the date of your policy application to the date we receive this required premium. Monthly Processing Date The Monthly Processing Date is the date each month on which the Monthly Deduction from the Account Value is due. The first Monthly Processing Date is the Policy Date or the investment date, if later. Subsequent Monthly Processing Dates are the same calendar day of each month as the Policy Date. If that date is not a valuation date, the Monthly Processing Date will be the next valuation date. Valuation Date A valuation date is each date on which the Accumulation Unit Value of the Subaccounts of the Separate Account and the net asset value of the shares of the corresponding mutual funds are determined. Currently, these values are determined after the close of business of the New York Stock Exchange (NYSE) on any normal business day, Monday through Friday, when the NYSE is open for trading. We may revise the valuation date as needed in accordance with applicable federal securities laws and regulations. Investment Date The investment date is the first date on which we allocate the Net Premium payment to your policy. We will allocate the initial Net Premium to your policy at the end of the valuation period during which all of the following requirements are satisfied: a. We receive the amount of premium required for coverage to begin under your policy; b. We have approved your policy for issue; and c. We have received all completed issue requirements at our Customer Service Center. Initial Period The initial period ends on the date we mail your policy to you plus 5 days and plus the Right to Examine Period. 2518(VUL)-06/08 V00025180006 6 Valuation Period A valuation period is the period that begins at 4:00 p.m. Eastern time on a valuation date and ends at 4:00 p.m. Eastern time on the next valuation date. We may revise the valuation period as needed in accordance with applicable federal securities laws and regulations, with prior approval by the state in which the policy is delivered, if required. Right to Examine Period The Right to Examine Period is the number of days after delivery of your policy during which you have the right to examine your policy and return it for a refund. For details, see the Cover Page. DEATH BENEFIT PROVISIONS Segment A Segment is a piece of death benefit coverage. The Stated Death Benefit shown in your Schedule is the initial Segment, or Segment #1. Each increase in the Stated Death Benefit (other than due to a death benefit option change) is a new Segment. We will show each new Segment, with its effective date, on a new Schedule. The first Segment year begins on the effective date of the Segment and ends one year later. Each new Segment will be subject to new monthly cost of insurance, administrative and premium expense charges, if any, as well as new incontestability and suicide exclusion periods. For details, see the Requested Increases in Coverage section. Stated Death Benefit The Stated Death Benefit is the sum of the Segments under your policy and is in your Schedule. The Stated Death Benefit changes when there is an increase, decrease, or a transaction that causes your policy to change. For example, a partial withdrawal under Death Benefit Option 1 may cause the Stated Death Benefit to change. Death Benefit Options Death benefit options are different methods of calculating the Base Death Benefit. The death benefit option you selected is in your Schedule. Base Death Benefit The Base Death Benefit is the death benefit of your policy and does not include any additional death benefit provided by riders attached to your policy, if any. We calculate the Base Death Benefit according to one of the following death benefit options: Death Benefit Option 1: Under Death Benefit Option 1, the Base Death Benefit is the greater of: a. The Stated Death Benefit; or b. The Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the Death Benefit Factors described in your Schedule. Death Benefit Option 2: Under Death Benefit Option 2, the Base Death Benefit is the greater of: a. The Stated Death Benefit plus the Account Value; or b. The Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the Death Benefit Factors described in your Schedule. 2518(VUL)-06/08 V00025180007 7 Death Benefit Option 3: Under Death Benefit Option 3, the Base Death Benefit is the greater of: a. The Stated Death Benefit plus premiums received minus partial withdrawals and partial withdrawal service fees; or b. The Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the Death Benefit Factors described in your Schedule. Minimum Death Benefit We show the Minimum Death Benefit in your Schedule. The Minimum Death Benefit applies to the Target Death Benefit. Target Death Benefit The Target Death Benefit is an amount of death benefit coverage scheduled by you at issue and it may vary by year. If you do not have the Adjustable Term Insurance Rider, the Target Death Benefit in all years is the same as the Stated Death Benefit. Total Death Benefit The Total Death Benefit is equal to the Base Death Benefit, plus the death benefit from your Adjustable Term Insurance Rider, if any. Definition of Life Insurance The definition of life insurance test shown in your Schedule is the specific method by which we determine whether your policy meets the definition of life insurance under the Internal Revenue Code of 1986, as amended, and its rules and regulations. If you do not elect a test on your application, the Guideline Premium Test will apply to your policy. The test is not subject to change unless required by a change in the Internal Revenue Code or by other applicable legal authority. We design your policy to qualify as a life insurance contract under the Internal Revenue Code, and we will construe all terms and provisions of your policy in a manner consistent with that design. The Base Death Benefit in force at any time will not be less than the amount of insurance necessary to achieve such qualification under the applicable provisions of the Internal Revenue Code. We reserve the right to amend your policy, return or refuse any premium, whether scheduled or unscheduled, adjust the amount of coverage and reject any policy request when required to maintain this tax qualification. We also reserve the right to reject any policy request if the request might cause us to return any premium to you, unless you have agreed in writing. If premiums paid during any policy year exceed the limits set by the Internal Revenue Code, we will return the excess premiums to you, with interest as required by law, within 60 days after the end of the policy year. If we need to return premiums to you, we will deduct the amount on a last in, first out basis from the investment options in the same proportion as the amount in each investment option bears to the total in all investment options. However, under current tax law, you have the right to pay the premium required to keep your policy in force to the end of the policy year. 2518(VUL)-06/08 V00025180008 8 CHANGES IN INSURANCE COVERAGE Once each policy year, you may give us notice requesting a change to the Stated Death Benefit. We must approve any change to the Stated Death Benefit and the following applies to all changes: a. The effective date of the change will be the Monthly Processing Date immediately following the date of our approval; b. All changes must be for a minimum of $1,000; c. Any change will automatically cancel any future scheduled changes. After the change, the Target Death Benefit will remain level and equal to the amount in effect immediately following the change; and d. You may request a new schedule of changes in insurance coverage, but any new schedule is subject to our approval. Requested Increases in Coverage Requested increases to the Stated Death Benefit are also subject to the following: a. Your request must be made after the first Monthly Processing Date and before the end of Attained Age 90 (age 75 for guaranteed issue policies); b. You must provide evidence satisfactory to us that the Insured is insurable according to our normal rules of underwriting for the applicable risk class and rating of your policy; and c. An increase will create a new Segment of Stated Death Benefit. Each new Segment will have its own monthly cost of insurance, administrative and premium expense charges, if any, as well as new incontestability and suicide exclusion periods. Requested Decreases in Coverage Requested decreases to the Stated Death Benefit are also subject to the following: a. Your request must be made after the end of the first policy year; b. We will limit the decrease such that, immediately after the requested decrease, the Target Death Benefit is at least the Minimum Death Benefit; and c. If you have an Adjustable Term Insurance Rider, a decrease will first reduce the Adjustable Term Insurance Rider death benefit, and then reduce each of the Stated Death Benefit Segments in the same proportion that the Segment bears to the Stated Death Benefit, as of the effective date of the decrease. Death Benefit Option Changes Beginning with the first Monthly Processing Date and ending at Attained Age 121, you may give us notice requesting a change to the death benefit option. This change will be effective as of the next Monthly Processing Date following approval. A death benefit option change applies to the entire Stated Death Benefit. We may not allow any change if it would reduce the Target Death Benefit below the Minimum Death Benefit. We do not allow the following death benefit option changes: a. Death Benefit Option 1 to Death Benefit Option 3; b. Death Benefit Option 2 to Death Benefit Option 3; and c. Death Benefit Option 3 to Death Benefit Option 2. 2518(VUL)-06/08 V00025180009 9 After the effective date of the change, we will change the Stated Death Benefit according to the following table: DEATH BENEFIT OPTION CHANGE STATED DEATH BENEFIT FOLLOWING THE CHANGE EQUALS THE: FROM TO Death Death Stated Death Benefit prior to such change, minus the Account Value as of the Benefit Benefit effective date of the change. Option 1 Option 2 Death Death Stated Death Benefit prior to such change, plus the Account Value as of the Benefit Benefit effective date of the change. Option 2 Option 1 Death Death Stated Death Benefit prior to such change, plus the sum of all the premiums Benefit Benefit received, minus all partial withdrawals and partial withdrawal service fees Option 3 Option 1 taken prior to the effective date of the change. To determine the Segment Stated Death Benefit after a death benefit option change, we allocate the Account Value to each Segment in the same proportion that the Segment bears to the Stated Death Benefit as of the effective date of the change. PAYMENT OF DEATH PROCEEDS Death Proceeds is the amount we will pay on the Insured's death and we compute the amount as of the date of the Insured's death. Death Proceeds equals: a. The Total Death Benefit in effect on the date of the Insured's death; plus b. The death benefit, if any, payable from your riders other than the Adjustable Term Insurance Rider; minus c. Any Loan Amount; minus d. Unpaid Monthly Deductions, if any, incurred prior to the date of the Insured's death. We will pay the Death Proceeds within 7 days of when we receive due proof of the death claim. Due proof of the death claim means we have received: a. Due proof of the Insureds death; b. Sufficient information to determine the amount of the Death Proceeds and the identity of the legally entitled beneficiary or beneficiaries; and c. Sufficient evidence that any legal impediments to payment that depend on parties other than us are resolved. Such legal impediments include, but are not limited to, the establishment of guardianships and conservatorships, the appointment and qualification of trustees, executors and administrators and our receipt of information required to satisfy state and federal reporting requirements. Any Death Proceeds we pay are subject to adjustments as provided in the Misstatement of Age or Gender, Suicide Exclusion and Incontestability sections. We will pay the Death Proceeds in one lump sum unless you request an alternate method of payment. We describe other available payout methods in the Settlement Options Provisions section. 2518(VUL)-06/08 V00025180010 10 We will pay interest on the lump sum Death Proceeds from the date of the Insured's death to the date of payment. We will compute interest using our most current interest rate for amounts left on deposit under the Hold at Interest settlement option. If we pay the Death Proceeds more than 30 calendar days after the date we receive due proof of the death claim, we will pay interest beginning on the 31 st calendar day at an annual interest rate of 10% plus our most current interest rate for amounts left on deposit under the Hold at Interest settlement option. CONTINUATION OF COVERAGE If your policy is in force at Attained Age 121, it will continue pursuant to the terms of your policy. On that date, the following will occur: a. If you have an Adjustable Term Insurance Rider, we will set the Stated Death Benefit of your policy equal to the Target Death Benefit. Any Adjustable Term Insurance Rider will then terminate; b. All other riders attached to your policy will also terminate; c. The portion of the Account Value invested in the Subaccounts of the Separate Account will be transferred into the Guaranteed Interest Division and no further investment in the Subaccounts of the Separate Account will be allowed; and d. If the death benefit option in force on your policy is Death Benefit Option 2 or Death Benefit Option 3, we will convert your policy to Death Benefit Option 1 in accordance with the procedures outlined in the Death Benefit Option Changes section of your policy. We will not allow further changes to the death benefit option. After Attained Age 121: a. We calculate the Base Death Benefit as stated in your policy; b. No further premiums will be accepted except amounts required to keep your policy from lapsing; c. No further Monthly Deductions will be taken; d. Transaction charges will continue to be deducted at the time of the applicable transaction; e. Interest will continue to be credited to the Account Value in the Guaranteed Interest Division; f. Partial withdrawals will continue to be available; g. Loans will continue to be available and any existing loan will continue. Loan interest will continue to accrue and if not paid may cause your policy to lapse. Repayments on loans will be accepted; and h. Your policy will enter the 61-day Grace Period if the Net Account Value is zero or less. You may surrender your policy if you do not want coverage to continue past Attained Age 121. Continuing coverage beyond Attained Age 100 may cause your policy to fail to qualify as life insurance under the Internal Revenue Code and you may be subject to adverse tax consequences.
